DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the RCE filed on 06/30/2021. 
Claims 2-20 are pending. Claims 2, 11 and 20 are independent.

Examiner’s Comments
In order to promote compact prosecution, examiner called 212-509-8880 multiple times but no one returned the call. Applicant is advised to check the phone number and make sure to respond office’s call.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4, 6, 8-13, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ma et al. (U.S. Publication 2014/0313282; hereinafter “Ma”).

In regard to independent claims 2, 11 and 20, Ma teaches a method comprising:
displaying, on a display device included in a computing device, content in a first application executing on the computing device;
determining that the computing device is associated with a videoconferencing system;
displaying, in a user interface on the display device, at least one identifier associated with a videoconference;
receiving a selection of the at least one identifier [Ma, paragraph 0078; paragraph 0082, lines 3-16; “Clarification: entering meeting id or room id is equivalent to receiving selection of one identifier”]; and
initiating the videoconference on the videoconferencing system in response to receiving the selection of the at least one identifier such that the content is provided for display on a display device included in the videoconferencing system [Ma, paragraph 0078; paragraph 0082, lines 3-16; “Clarification: in response to receiving selection of one identifier (i.e. meeting id or room id ) it initiates videoconferencing”].

In regard to dependent claims 3 and 12, Ma teaches determining that the computing device of a first participant and a computing device of a second participant are located in a room with the videoconferencing system. [Ma, paragraph 0082, lines 3-16; “Clarification: detect close proximity means located in a room”].


In regard to dependent claims 4 and 13, Ma teaches the initiation of the videoconference enables communication between the first participant and the second participant in the room with the videoconferencing system and a third participant located outside of the room with the videoconferencing system. [Ma, paragraph 0018, lines 1-8; “Clarification: geographically distributed locations implies participants can be from outside the room as well”].

In regard to dependent claims 6 and 15, Ma teaches the computing device of the first participant and the computing device of the second participant are determined to be located in the room with the videoconferencing system based on a Bluetooth Low Energy (LE) signal [Ma, paragraph 0082, lines 14-16].
 
In regard to dependent claims 8, 9, 17 and 18, Ma teaches wherein the first application is a web browser application, and wherein the content is included in a tab of the web browser application that is being displayed on the display device included in the computing device of the first participant when videoconference is initiated on the videoconferencing system; and 
displaying, on the display device included in the computing device of the first participant, other content in a second tab of the web browser application while continuing to provide the first content included in the first tab of the web browser application for display on the display device included in the videoconferencing system. (Ma, paragraph 0046; paragraph 0034, lines 20-22; “Note: web application implies having browser wherein all browser available at the time of the application filed includes tab”).

In regard to dependent claims 10 and 19, Ma teaches the displaying, in the user interface on the display device of the computing device of the first participant, the at least one identifier associated with the videoconferencing includes displaying a plurality of identifiers including the at least one identifier (Ma, paragraph 0074, lines 8-10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 7, 14 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (U.S. Publication 2014/0313282; hereinafter “Ma”) in view of Barnes et al. (U.S. Publication 2010/0127064; hereinafter “Barnes”).

In regard to dependent claims 5, 7, 14 and 16, Ma teaches Ma teaches the computing device of the first participant and the computing device of the second participant are determined to be located in the room with the videoconferencing system based on a Bluetooth Low Energy (LE) signal [Ma, paragraph 0082, lines 14-16]. In the area of proximity detection, other technologies 

Barnes teaches a system wherein said system detects proximity using wifi and sound token technologies (Barnes, paragraph 0030, line 8-12).
Ma and Barnes are analogous art because they are from same field of endeavor, system associated with computer network and distributed system.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the teaching of Barnes, using technologies such as wifi and sound token in addition to Bluetooth, to Ma. Motivation for doing so would have been to improve the system implementing plurality of protocols and make the system more robust as to integrating with other third party software.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Reza Nabi/
Primary Examiner, Art Unit 2175